FILED
                           NOT FOR PUBLICATION                              SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES CARR,                                      No. 08-17346

             Plaintiff,                          D.C. No. 3:06-cv-00197-LDG-
                                                 RAM
  and

HUSSEIN S. HUSSEIN; RICHARD                      MEMORANDUM *
SCHWEICKERT,

             Plaintiffs - Appellants,

  v.

NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

             Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                          Submitted September 10, 2012 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

      Plaintiffs Hussein S. Hussein and Richard Schweickert appeal from the

district court’s summary judgment in their 42 U.S.C. § 1983 action alleging

constitutional violations and state law breach of contract arising out of their

employment as faculty members at the University of Nevada, Reno. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Native Vill. of Noatak v.

Blatchford, 38 F.3d 1505, 1509 (9th Cir. 1994) (mootness); Coszalter v. City of

Salem, 320 F.3d 968, 973 (9th Cir. 2003) (summary judgment). We may affirm on

any basis supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534
F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly determined that plaintiffs’ grievance process

claims were moot because of the subsequent changes in the Nevada System of

Higher Education Code that again provide a grievance process for faculty

evaulations. See Chem. Producers. & Distrib. Ass’n v. Helliker, 463 F.3d 871, 875

(9th Cir. 2006) (“Where intervening legislation has settled a controversy involving

only injunctive or declaratory relief, the controversy has become moot.” (citation

and internal quotations omitted)). Further, plaintiffs have not demonstrated that

this case falls within the “capable of repetition yet evading review” exception to

the mootness doctrine. Native Vill. of Noatak, 38 F.3d at 1509-10 (discussing


                                           2                                      08-17346
“capable of repetition yet evading review” exception).

      Summary judgment was also proper on plaintiffs’ claims regarding the

contents of faculty members’ employment files because plaintiffs failed to

demonstrate an actual injury or real and immediate threat of future harm. See

O’Shea v. Littleton, 414 U.S. 488, 496 (1974).

      Because we affirm on the basis of mootness and standing, we need not reach

the merits of plaintiffs’ remaining contentions.

      AFFIRMED.




                                          3                                  08-17346